Citation Nr: 0711292	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-19 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disorder, claimed as secondary to 
service connected right knee disorder. 

2.  Entitlement to a disability rating in excess of 10 
percent for right medial meniscectomy with degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions by the RO in Detroit, Michigan.

In December 2006, to support his claims, the veteran 
testified at a hearing at the RO before the undersigned 
Acting Veterans Law Judge (VLJ) of the Board.  

In this decision, the Board also will reopen the claim for a 
left knee disorder on the basis of new and material evidence.  
But the Board will then proceed to remand this reopened claim 
to the RO for further development and readjudication on the 
merits (de novo).  The Board is also remanding the claim for 
a disability rating in excess of 10 percent for right medial 
meniscectomy with degenerative arthritis.  The remand 
development will occur via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  In May 1993, the RO denied the claim of service 
connection for a left knee disorder, claimed as secondary to 
the service connected right knee disorder; though the veteran 
was informed of that decision and of his procedural and 
appellate rights, he did not perfect a timely appeal.

2.  Additional evidence received since that May 1993 RO 
decision, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating a claim of service connection for a left 
knee disorder, secondary to the service connected right knee 
disorder.




CONCLUSION OF LAW

Evidence received since the May 1993 RO decision is new and 
material and a claim of service connection for a left knee 
disorder, claimed as secondary to the service connected right 
knee disorder, may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in developing their 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Insofar as whether new and material evidence has been 
submitted to reopen the veteran's claim of service connection 
for the left knee, claimed as secondary to the service 
connected right knee disorder, the Board is reopening this 
claim.  Hence, a discussion of whether there has been 
compliance with the duty to notify and assist provisions of 
the VCAA will be temporarily postponed pending completion of 
the additional development and readjudication directed on 
remand.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).



Analysis
Left Knee Disorder

The evidence on file at the time of the prior May 1993 
unappealed rating action, which denied service connection for 
a left knee disorder, as secondary to the service connected 
right knee disorder, included the veteran's service medical 
records (SMRs), VA outpatient treatment records dated from 
1985 to 1992, and post-service VA physical examinations 
conducted in August 1986 and December 1992.

The veteran's SMRs reveal that in July 1964 he presented with 
complaints of spontaneous onset of left knee effusion for 3 
days.  Physical examination showed mild effusion of the left 
knee.  An X-ray study of the left knee was negative.  The 
diagnostic impression was synovitis, etiology unknown.  
Additional SMRs were silent for left knee complaints or 
diagnoses.

VA outpatient treatment records dated from 1985 to 1992 
reflect continuing complaints for multiple disorders.  In 
September 1985 the veteran complained of a sharp pain between 
his back and left knee.  It was noted that the left knee 
appeared weaker than the right knee.  No diagnosis was given.  
Additional records document subjective complaints of chronic 
bilateral knee pain. 
 
An August 1986 VA examination report revealed objective 
findings of crepitus in both knees.  No diagnosis pertaining 
to the left knee was elicited.  

In December 1992 the veteran was afforded another VA 
examination.  Physical examination showed no deformity or 
swelling of the left knee and range of motion was normal.  
The diagnosis was chronic knee pain, probable post-traumatic 
arthritis of both knees.  

In May 1993, the RO denied service connection for a left knee 
disorder.  The RO determined that no evidence had been 
submitted to support a relationship between a left knee 
disorder and the veteran's service connected right knee 
disorder or to support a direct relationship between the left 
knee disorder and an in-service injury.  The veteran was 
notified of that decision and apprised of his procedural and 
appellate rights.  He did not perfect an appeal, so that 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The veteran, however, may reopen his claim by the submission 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).   

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The additional items of evidence received since the May 1993 
decision includes, VA physical examinations conducted in 
August 2002, May 2004, September 2004, VA outpatient 
treatment records dated from 2001 to 2006, a VA operative 
report dated in January 2003, private outpatient treatment 
records dated from 2002 to 2003, and a  transcript from the 
veteran's personal hearing conducted in December 2006.   

Upon review of the new evidence received since 1993, there is 
at least some evidence that is material to the claim of 
service connection for a left knee disability, claimed as 
secondary to the service connected right knee disability.  
Specifically, VA examiner's in August 2002 and September 2004 
concluded that the veteran's left knee disability was not 
caused by his service connected right knee disability.  On 
the other hand, a May 2003 private statement from M.W. 
Roberts, D.O., seemed to suggest evidence of a link between 
the veteran's service connected right knee disability and a 
left knee disability.

The statement from Dr. Roberts, supports the veteran's 
contention that his left knee disability is secondary to his 
service connected right knee disability.  The Board finds 
that Dr. Roberts's statement seems to address the issue 
pertaining to the veteran's secondary claim.  Allen v. Brown, 
7 Vet. App. 439 (1995).  And while this evidence ultimately 
determines whether the veteran's left knee disability is 
related to his service connected right knee disability, this 
is an issue of the ultimate probative value of this evidence 
- not whether it is nonetheless sufficient to reopen his 
claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998) (where the Federal Circuit Court noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).    

Therefore, this additional evidence is neither cumulative nor 
redundant of the evidence already on file and, as such, it is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. § 
3.156(a).  As such, the claim is reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disorder, 
claimed as secondary to the service connected right knee 
disorder is reopened.  To this extent only the benefit sought 
on appeal is allowed.


REMAND

Since the Board has reopened the claim for service 
connection, this claim must be readjudicated on the full 
merits (i.e., on a de novo basis).

Turning first to the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for right medial 
meniscectomy with degenerative arthritis, per a September 
2006 VA form 646 (Statement of Accredited Representation in 
Appealed Case), the veteran's representative deemed that the 
veteran's right knee disability had worsened since the last 
September 2004 VA examination.  This was again noted during 
the veteran's December 2006 personal hearing.
VA is obliged to provide an examination when there is 
evidence, including a claimant's testimony, that the service-
connected disability has increased in severity since the most 
recent rating examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Moreover, under the provisions of the VCAA, the assistance 
provided by VA includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2006); see also Green 
v. Derwinski, 1 Vet. App. 121 (1991). 

The Board is therefore of the opinion that, the veteran 
should undergo another orthopedic evaluation in order to 
secure current medical data that would be sufficient for 
rating purposes.

Also during the veteran's hearing he indicated that on 
December 18, 2006 he was scheduled for an examination with 
Dr. Roberts.  He also noted possible future surgery on both 
knees.  To the extent these records could provide further 
insight into the veteran's disabilities, they should be 
obtained.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 
2005) (under VA's duty to assist, reasonable efforts shall be 
implemented to obtain relevant records which the claimant has 
identified); 38 C.F.R. § 3.159(c)(1) (2006).

Turning to the veteran's claim of service connection for a 
left knee disability, he contends this condition is a 
residual of his service connected right knee disability  - 
so also related to his military service, albeit on this 
secondary basis.  See 38 C.F.R. § 3.310(a) (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).  He has not claimed this 
condition was directly incurred in service.  The medical 
records show post-service diagnoses of this disability.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).

The record includes a post-service opinion suggesting some 
nexus between his service connected right knee disability and 
his left knee disorder.  A May 29, 2003 statement from Dr. 
Roberts, stated that, "Patient progressed slowly in physical 
therapy but he had progressed pain reducing, quadriceps 
strength of 4/5 today refer to caudal effect of right knee on 
left."  Essentially, the physician seems to indicate that 
the veteran's service connected right knee disability affects 
his left knee disability.  The opinion from Dr. Roberts does 
not have an evidentiary basis to support it.  

Additionally, VA examination reports dated in August 2002 and 
September 2004 note that the veteran's left knee disability 
is not secondary to his service connected right knee 
disability. 

Given the conflicting medical opinions, a VA medical 
examination and opinion would be helpful in resolving the 
claim on appeal of service connection for a left knee 
disability, claimed as due to service connected right knee 
disability.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Additionally, the record seems to indicate the veteran has 
been awarded disability benefits by the Social Security 
Administration (SSA).  In a VA Form 21-527 (Statement of 
Income and Net Worth - Disability) received at the RO in July 
2001, the veteran noted that he was in receipt of monthly 
income from the SSA.  These findings were again echoed by the 
veteran in a VA Form 21-0516-1 (Eligibility Verification 
Report) received at the RO in June 2003.  There are, however, 
no records on file pertaining to such benefits.  The Court 
has made it abundantly clear that the records concerning 
awards of Social Security disability benefits are relevant 
and must be obtained.  Masors v. Derwinski, 2 Vet. App. 181 
(1992).  The RO should contact the SSA and attempt to obtain 
copies of the decision granting benefits as well as any 
medical evidence used in reaching that decision.  The medical 
records that provided the basis for this agency's decision 
may include findings that are pertinent to the veteran's 
claim with VA.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the veteran's 
authorization (VA Form 21-4142), 
request copies of any outstanding 
records of pertinent treatment from Dr. 
Roberts, including any reports of 
surgery on either knee.  All records 
obtained should be associated with the 
claims file.  

2.  Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, and then 
associate these documents with his 
claims folder.  These records should 
include copies of any decision on the 
claim for disability benefits, as well 
as any medical records used to make the 
determination of entitlement to such 
benefits, and any hearing transcripts, 
etc.

3.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
current severity and manifestations of 
his service-connected right knee 
disability.  Please review all relevant 
evidence in his claims file to assist 
in making this determination, including 
a copy of this remand.  Conduct all 
necessary diagnostic testing and 
evaluation.  The examiner should review 
the results of any testing prior to 
completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected right knee 
disability.  Please also discuss the 
rationale of all opinions provided.

The examiner should specifically 
comment on the veteran's current level 
of impairment due to his right knee 
disability, and identify all joint, 
muscular, and/or neurological 
symptomatology.  Report the range of 
motion measurements for the right knee, 
as well as indicate what would be the 
normal range of motion.  Provide an 
objective characterization as to 
whether there is any pain, weakened 
movement, or premature or excess 
fatigability, and whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups 
or repetitive or prolonged tasks; (2) 
weakened movement; (3) fatigability; or 
(4) incoordination.  If applicable, 
provide an objective characterization 
of the duration and severity of such 
exacerbations.  Also describe and 
explain any neurological or muscular 
impairment, including whether there are 
objective clinical indications of 
stiffness, laxity, nerve or ligament 
damage, dislocation, and instability.  
If there is no pain, no limitation of 
motion and/or no limitation of 
function, etc., please indicate this, 
too.

Please provide a copy of the radiology 
report confirming X-ray findings of 
arthritis and discuss the extent and 
etiology of it.  Does the veteran also 
have ankylosis?  If so, please also 
indicate the extent of it.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
the physical findings on examination 
should be directly addressed and 
discussed in the examination report.

In terms of the veteran's left knee 
disability, the examiner should also 
determine whether the veteran currently 
has a left knee disability.  
If he does, then the examiner should 
indicate whether it is at least as 
likely as not (meaning 50 percent or 
more probable) the left knee disability 
is proximately due to, the result of, 
or chronically aggravated by the 
veteran's service connected right knee 
disability.  In rendering this opinion 
the examiner should specifically note 
the May 29, 2003 comment from Dr. 
Roberts and the VA examination reports 
from August 2002 and September 2004.

The veteran is advised that this 
examination is needed to evaluate his 
claims, and that failure to report for 
a 
scheduled examination without good 
cause could result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).

4.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If they are not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case, and give him them time to 
respond to it before returning the case 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


